Citation Nr: 9910708	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-20 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to increased initial evaluation for post-
traumatic stress disorder (PTSD) currently evaluated as 50 
percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The veteran, who is the recipient of the Air Medal, Silver 
Star Medal, and the Purple Heart Medal, had active service 
from November 1969 to December 1973.

A review of the evidence of record discloses that by rating 
decision dated in February 1996, service connection for PTSD 
was granted and a 10 percent evaluation was assigned, 
effective April 28, 1995.  The veteran disagreed with the 10 
percent evaluation, additional evidence was developed, and by 
rating decision dated in May 1996, he was assigned a 
temporary total disability rating for hospitalization for 
treatment of PTSD from February 26, 1996.  The pre-hospital 
rating of 10 percent was reestablished, effective April 1, 
1996.  

By rating decision dated in July 1996, the previous rating 
decision was amended to reflect a 30 percent disability 
rating for the veteran's PTSD from April 28, 1995, and from 
April 1, 1996, following termination of the temporary total 
disability rating assigned from February 26, 1996.  Further 
evidence was developed, and by rating decision dated in May 
1998, the disability rating for the PTSD was increased to 50 
percent disabling, effective April 17, 1998.  This case 
therefore involves an appeal as to the initial rating of the 
veteran's PTSD, rather than an increased rating , where 
entitlement to compensation had previously been established.  
Fenderson v. West 12 Vet. App.119, 126 (1999). 

In a May 1998 communication, the veteran stated that the 
severity of his PTSD warranted the assignment of a total 
rating disability.  He claimed that he had been unemployed 
since 1997.

The evidence of record prior to that time shows that in May 
1997, the veteran submitted a request for service connection 
for a dental disorder.

By rating decision dated in September 1998, it was indicated 
that tooth No. 7, tooth No. 8, tooth No. 9, and tooth No. 10 
were injured by trauma in service and the veteran was 
entitled to dental treatment.  Also, a total rating based on 
unemployability because of the severity of service-connected 
disabilities was denied.  The veteran was informed that his 
entitlement to individual unemployability was denied by 
notice dated in November 1998.  A disagreement with this 
notification is not of record.

The Board notes that service connection is also in effect for 
shrapnel wound residuals of the left forehead, rated as 
noncompensably disabling, and for shrapnel wound residuals of 
the right thigh, also rated as noncompensably disabling.


FINDING OF FACT

PTSD is productive of totally incapacitating psychiatric 
symptomatology which renders the veteran unable to obtain or 
retain employment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. § 4.130, Diagnostic Code 9411; 
61 Fed.Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  


Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
repots precedence over current findings.  Francisco v. Brown, 
7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that the veteran's disability 
evaluation may require re-ratings in accordance with changes 
in his condition.  It is also essential, in evaluating a 
disability, that it be viewed in relation to its entire 
history.  38 C.F.R. § 4.1.

The Board notes that the schedular criteria for evaluating 
psychiatric disabilities were changed effective November 7, 
1996.  Where a law or regulation changes after a claim is 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant applies unless Congress provided otherwise 
or permitted the Secretary to do otherwise and the Secretary 
does so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Thus, 
the veteran's psychiatric disorder must be evaluated under  
both the old and the new rating criteria to determine which 
version is most suitable to him.  (As indicated above, he is 
currently evaluated at 50 percent disabling under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411).

The veteran's service-connected PTSD has been evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411, under the "new" rating criteria for those 
psychiatric disorders which took effect during the pendency 
of this appeal (November 7, 1996).   The "new" criteria 
provide that a 50 percent rating be assigned where there is 
the following disability picture:  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The next higher rating of 70 percent is for assignment where 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

The maximum rating of 100 percent is for assignment when 
there is total occupational and social impairment, due to 
such symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform duties of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.



The rating criteria in effect for mental disorders prior to 
November 7, 1996 were as follows:

A 50 percent evaluation is for assignment 
where the ability to establish or 
maintain effective and wholesome 
relationships with people is considerably 
impaired, and, by reason of 
psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so 
reduced as to result in considerable 
industrial impairment.

A 70 percent evaluation is warranted when 
the ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired, and there 
are psychoneurotic symptoms of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain and retain employment.

A 100 percent evaluation requires that 
attitudes of all contacts except the most 
intimate are so adversely affected as to 
result in virtual isolation in the 
community and there be totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior such that 
the individual is demonstrably unable to 
obtain or retain employment.


When all the evidence is assembled, VA is 
responsible for determining whether the evidence 
supports the claim or is in relative equipoise, 
with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence 
and material of record in an appropriate case 
before VA, there is an approximate balance of 
positive and negative evidence regarding the merits 
of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1998).

Factual Background

The veteran filed a claim for service conection for PTSD on 
April 28, 1995.

A review of the evidence of record discloses that in a 
November 1995 communication a VA physician stated the veteran 
had been treated by him in the trauma recovery program at the 
VA Medical Center in Houston, Texas, since May 1995.  The 
physician stated that during that time frame the veteran had 
repeatedly exhibited symptoms consistent with PTSD.  It was 
noted the veteran had functioned reasonably well in the past 
20 years in much the same way as other traumatized 
individuals by keeping himself extremely focused on his 
life's work and his family.  

Unfortunately, various stressors such as diminished physical 
capacity, chronic sleep difficulty, and external triggers had 
brought about resurgence of painful memories and emotions 
connected to the original trauma sustained in Vietnam.  The 
veteran was described as experiencing a great deal of 
conflict as the result of his impending anniversary of the 
most traumatic event he sustained while in Vietnam.  The 
physician stated the veteran had not been able to function 
well enough to make an appointment for several years due to 
the cyclical nature of exacerbation and remission of his PTSD 
symptoms.  

The physician stated the result had been a decreased ability 
to cope with the normal pressures of daily life.  He 
recommended the veteran continue participation in the 
outpatient PTSD program.

The veteran was accorded a PTSD examination by VA in December 
1995.  The veteran described various symptoms associated with 
PTSD.  Currently, he was self-employed in installing flooring 
material.  He had developed back pains 6 or 7 years earlier 
and had a disc removed surgically.  He now worked only about 
2 days a week as a supervisor of others who did the actual 
installation.  He related that he would still get angry and 
shout at his workers, but he would then apologize. He 
indicated he realized the cause of his anger.  He related he 
sometimes suddenly walked off jobs when he became angry.  

It was indicated that on some occasions the veteran's wife 
then had to call the individuals who gave him the contract in 
order to explain his behavior.  He had been married for the 
second time for 8 or 9 years.  His first marriage was of 
short duration and ended in 1971.  He stated his first wife 
could not cope with his behavior.  He had two young children 
in his present marriage.  He sometimes became so angry at 
their behavior that he stated he would suddenly shout at them 
and throw things at them.

On mental status examination the veteran was alert, friendly 
and cooperative.  The mood was subdued and anhedonic.  Affect 
was constricted and mildly depressed.  Speech was normal in 
rate and amount, and content was relevant and goal-directed.  
No psychotic symptomatology was detected.  He was properly 
oriented. 

The Axis I diagnoses were:  Chronic PTSD; and alcohol 
dependence, in early full remission.  There was no Axis II 
diagnosis.  The Global Assessment of Functioning score was 
reported as 60 at the present time and for the past year.

By rating decision dated in February 1996, service connection 
for PTSD was granted, and a 10 percent evaluation was 
assigned, effective April 28, 1995.

The veteran was hospitalized by VA from February to March 
1996 with uncontrollable anger, nervousness, and suicidal 
ideation.  It was indicated he was having increasing PTSD 
symptoms, including nightmares, re-experiencing Vietnam, 
avoidance, agitation, early morning awakening, and 
irritability.  He was noted by his family to be scanning the 
perimeter of his home for Vietnamese.  It was stated he had 
had multiple hospitalizations for similar PTSD symptoms.  
There was a history of alcohol abuse noted, but he was not 
drinking at the present time.

History reflected that he was married and living with his 
wife.  He was unemployed, and there was notation he had 
worked in the construction industry in the past. 

Admission mental status examination reflected he was 
depressed and had constricted affect, but was 30/30 on his 
mini-mental status examination.  It was indicated he was 
admitted on Sertraline for his depression.  This was slowly 
decreased and he was weaned off it and started on Prozac, 20 
milligrams a day.  This was later increased to 40 milligrams.  
He continued to have nightmares and insomnia, so he was 
started on Clonidine which improved his symptoms.  He 
responded well to treatment and mood, affect, and his PTSD 
symptoms all improved during hospitalization.  

At the time of discharge the veteran's condition was 
described as good.  He was to be followed up in the trauma 
recovery program for medications and he was referred to the 
hospital program.  Medications at discharge included 
Clonidine.  He was deemed employable and competent for VA 
purposes.  The final Axis I diagnosis was PTSD, major 
depression.  There was no Axis II diagnosis.  The Global 
Assessment of Functioning score was given as 55 at the 
present time, with a notation that it had been 60 during the 
past year.

The veteran gave testimony regarding the effect of his PTSD 
symptoms on his ability to function at a personal hearing 
before the hearing officer at the RO in June 1996.  He 
indicated he wasn't working.  He stated he was taking 
medication and under the regular care of a therapist.

The veteran was accorded another psychiatric examination for 
rating purposes by VA in April 1998.  It was indicated he was 
a divorced, unemployed individual.  The claims folder was 
available for review.  He was still attending the day 
hospital and had been in the program for the past 12 weeks.  
Current medications included 20 milligrams of Prozac every 
morning and, 1 milligram of Clonidine, 1/2 twice daily.  He 
was attending the hospital program on a daily basis.

The veteran reported he had been isolating alone at home in 
his room and he knew he needed to get out.  He stated that he 
spent his time thinking about what happened in Vietnam and 
having dreams about it every day.  He indicated that he did 
not like to be around people.  He had recently been back to 
visit his family of origin, but did not stay around anyone 
and he isolated himself.  Notation was made that he had 
nightmares on a nightly basis.  He related he could not sleep 
and thought he slept only 3 hours at night.  When attending 
the day hospital, he did not nap during the day, but 
indicated it became very difficult for him when he began to 
think about the experiences in Vietnam.

The veteran stated that he did not think he could be cured.  
He had two small children and was concerned about passing on 
his anger to them.  He reported that he got angry very 
quickly and the only way he could handle it was to leave the 
situation and isolate himself.

The veteran further related that over the years since service 
discharge, he had worked at 20 to 25 different jobs.  He used 
to install floors and then became a contractor installing 
floors.  He last worked in 1997.  It was noted he was not 
working at the present time because of his back injury.  The 
veteran related that when he did work, he would get angry and 
just quit.  He also reported problems with forgetting things.  
Notation was made that he would start a task around the house 
and not complete it.  It was indicated that it had been 
getting worse over the past year.  He could not report for 
how long he had held any job, but believed it was no longer 
than a year or two at the most.  

The veteran had been married two times and also had a common-
law wife in the 1990's.  He had two young children from that 
relationship.  Currently, he lived alone.  He spent his time 
visiting VA, but otherwise did not do much of anything.  He 
was able to attend church, but sat in the back and stayed to 
himself.  He preferred going to an early service when fewer 
people were there.  He had lost interest in things that he 
used to do such as playing sports or watching television.  He 
denied any legal difficulties.  He drank heavily in the early 
1990's, although notation was made that he had drunk heavily 
a week earlier at a VA picnic.

The veteran admitted that he heard things when he was alone.  
He claimed that he heard the crying, moaning, and groaning of 
his friends from service.  He stated that he also heard and 
remembered the friends who were killed by friendly fire when 
the bomb dropped on them.  He had all the symptoms of PTSD.  
He reported recounting intrusive thoughts of his combat 
experiences.  He also reported problems sleeping, problems 
with anger, and difficulty with concentration.  He indicated 
that he would jump if he heard a thunderclap.  On examination 
the veteran made extremely poor eye contact with the 
examiner, looked away and had his face down for most of the 
interview.  He was cooperative and speech was fluent at a 
normal rate and rhythm.  Mood was sad and depressed and 
affect was dull, but appropriate to his expressed thoughts.  
No lability of affect was noted.

Thought process was coherent at the time of the interview.  
Although the veteran admitted to auditory hallucinations of 
the crying and moaning of friends being killed, it was stated 
he was without any signs or symptoms of a psychotic process.  
He was awake and alert.  He knew the day of the week, but he 
did not know the date.  He knew he was in the VA Hospital in 
Houston, Texas, but he did not know the county.  He was asked 
what was going on because he seemed to have so much 
difficulty answering those questions.  He reported he was 
preoccupied with thinking about what he was going to do when 
he left.  He was asked whether he was able to handle his own 
funds and he reported he had trouble paying his bills and 
keeping track of things.  His fund of information was 
described as impaired.  He could not name the current 
President.

The Axis I diagnoses were:  Chronic PTSD; recurrent major 
depressive disorder; alcohol abuse in sustained remission; 
possible cognitive disorder, not otherwise specified.  There 
was no Axis II diagnosis.  The current Global Assessment of 
Functioning Score was 45.

By rating decision dated in May 1998, the evaluation for the 
veteran's PTSD was increased from 30 percent disabling to 50 
percent disabling, effective April 17, 1998.

In an application for increased compensation based on 
unemployability which was received in May 1998, the veteran 
reported that he had last worked on a full-time basis in 
1997.  He stated the most he had ever earned in one year was 
$4,000 in 1996 while doing flooring work.  He had worked for 
a specialty floor company from 1992 to October 1995, but quit 
because of disability.

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for PTSD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his PTSD (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation is well grounded.  King v. Brown, 5 Vet. 
App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).




The Board finds that the cumulative effect of the evidence 
described above shows a veteran who is unable to obtain or 
retain employment because of his psychiatric disability 
picture, a picture which consists of multiple symptomatology 
associated with PTSD.

At the time of the most recent psychiatric examination 
accorded the veteran, it was indicated that while his thought 
process was coherent, he did not know what date it was, he 
did not know what county he was in, his fund of information 
was impaired, and he was described as endorsing "all the 
symptoms" of PTSD.  It appears that other than his visits to 
the day treatment center, he is pretty much isolated 
socially.  While notation was made at that time he was not 
working because of an injury he sustained to his back, it was 
the opinion of the undersigned that his PTSD symptoms were so 
pervasive that they could be said to render him demonstrably 
unable to obtain and retain employment in and of themselves.  

Under the old criteria in effect before November 7, 1996, a 
100 percent evaluation is warranted if a veteran is 
demonstrably unable to obtain and retain employment due the 
severity of PTSD.  From a review of the record it is clear to 
the undersigned that it is quite unlikely the veteran could 
return to a structured environment.  For the foregoing 
reasons, the Board concludes that the record supports a rate 
of entitlement to a 100 percent entitlement for PTSD under 
the previous criteria effective for rating psychiatric 
disorders.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996).

As the Board noted earlier, this is a case involving an 
appeal as to the initial rating for PTSD, rather than an 
increased rating where entitlement to compensation had 
previously been established.  Fenderson v. West, 119, 126 
(1999).  The RO granted an increased evaluation for PTSD in 
late April 1998.  As the Board noted earlier, the effective 
date of the grant of service connection for PTSD was April 
28, 1995, the date of the veteran's claim for service 
connection for PTSD.  



While the evidentiary record is not unquestionably 
unequivocal as to the veteran's having been totally disabled 
as the result of PTSD effective the date of his claim on 
April 28, 1995; nonetheless, the Board finds the record 
sufficiently persuasive to resolve any doubt in this regard 
in favor of the veteran.  The Board notes that the veteran 
was already ailing from increasing exacerbations of PTSD at 
that time even though he was ostensibly employed, having been 
focused on his work and family.  It was within one month of 
separation from service that he came under the care of a VA 
psychiatrist for increasing exacerbations of PTSD.  

More definitive evidence of the nature and extent of PTSD was 
reported when the veteran was examined by VA in late 1995.  
The evidentiary record was somewhat ambiguous as to the full 
disabling manifestations of PTSD.  In any event, it was 
already clear that the year 1995 reflected an upward spiral 
in the intensity of PTSD for which intensive outpatient 
treatment was required, culminating subsequently in a need 
for inpatient care.  

Multiple hospitalizations for psychiatric symptomatology were 
reported, and the veteran's decreased ability to function 
either socially or industrially became quite clear.  It is 
for the foregoing reasons that the Board is amenable to 
resolving any reasonable doubt existing in the veteran's case 
in his favor with a grant of a 100 percent evaluation for 
PTSD effective the date of his claim for compensation 
benefits for this disorder, April 28, 1995.

In view of the fact the Board is granting a total schedular 
evaluation for PTSD under the previous criteria effective for 
rating psychiatric disorders, the Board need not explore the 
propriety of ascertaining whether total benefits may be 
assigned under the amended criteria for rating psychiatric 
disorders which became effective November 7, 1996.


ORDER

A 100 percent rating for PTSD is granted effective April 28, 
1995, subject to the provisions governing the payment of 
monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

